      Case 1:20-cv-02539-PGG-BCM Document 14 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  05/11/2020
LODOVIC TURKAJ,
              Plaintiff,
                                                      20-CV-02539 (PGG) (BCM)
       -against-
                                                      ORDER
LANTOWER REALTY L.P.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       This case has been referred for mediation, to be scheduled within 60 days of May 6,

2020. (Dkt. No. 13.) In the event that the parties are unable to resolve their dispute at the

mediation, they shall file a joint letter, no later than seven days after the conclusion of the

mediation, proposing three dates, within six weeks thereafter, on which the parties are available

for an initial case management conference. The Court ordinarily holds case management

conferences in the morning on Mondays, Tuesdays, Wednesdays, and Thursdays.

Dated: New York, New York                       SO ORDERED.
       May 11, 2020


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
